Citation Nr: 0630786	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
lumbosacral strain.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1978 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), declining to reopen the veteran's claims for 
service connection for lumbosacral strain, bilateral pes 
planus, and epididymal orchitis and urethritis, and denying 
the veteran's claim for service connection for a bilateral 
knee condition.

In the veteran's January 2004 substantive appeal, he 
indicated that he was only appealing the issues of whether 
new and material evidence had been received to reopen the 
claims of service connection for lumbosacral strain and 
bilateral pes planus.  Therefore, the veteran has perfected 
his appeal specifically to these issues.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  In a decision dated in December 1997, the RO denied the 
veteran's claims for service connection for lumbosacral 
strain and bilateral pes planus.  He was properly notified 
and did not file an appeal, and that decision became final.  

3.  Evidence received since the December 1997 RO decision is 
not new, does not bear substantially and directly on the 
matter at hand; and, is not so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.




CONCLUSIONS OF LAW

1.  The December 1997 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  Subsequent to the final December 1997 RO decision, new 
and material evidence has not been presented to reopen the 
claims of service connection for lumbosacral strain and 
bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the veteran's request to reopen his 
claim was received in February 2000, prior to the enactment 
of the VCAA.  

An RO letter dated in April 2000 informed the veteran that he 
was previously denied service connection for his feet and 
back conditions.  He was instructed to submit evidence 
showing that his disabilities existed and they were possibly 
related to his service.  As the veteran was previously denied 
service connection for his feet and back because they were 
not shown to have been incurred in service, the Board finds 
that the April 2000 letter is in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court of 
Appeals for Veterans Claims (Court) held that for new and 
material evidence claims, VA must inform a claimant of the 
unique character of evidence necessary to reopen the claim 
and VA must notify a claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim.  Therefore, the Board finds that 
the RO has informed the veteran of the unique character of 
evidence necessary to reopen his claims for service 
connection.  

In addition, a letter from the RO to the veteran, dated in 
February 2001, prior to the original adjudication of the 
claim, provided the veteran the notice required under the 
VCAA and the implementing regulations.  By this letter, he 
was notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  This letter also informed the veteran 
of the information necessary to substantiate each element of 
the underlying service connection claim for his claims to 
reopen based on new and material evidence.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Further, a May 2004 RO 
letter requested that the veteran submit any evidence in his 
possession that pertained to the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the February 2001 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The Board notes that the veteran's entire service medical 
records are not of record and were found to be unavailable 
with the exception of the veteran's entrance examination and 
entrance report of medical history.  The veteran's 
representative argued in his August 2006 Brief that because 
the veteran's service medical records are unavailable through 
no fault of the veteran's, that VA has a heightened 
obligation to assist the veteran in the development of the 
case.  However, the Board finds that VA has made all efforts 
to obtain the veteran's service medical records.  As such, in 
November 1997, the RO requested the veteran's service medical 
records from the Commander of the United States Marine Corps 
(USMC).  A response from the USMC, received by the RO in 
November 1997, showed that an extensive search failed to 
locate the veteran's complete medical records.  In November 
1997, the veteran was notified in writing by the RO that they 
had made several attempts to obtain his service medical 
records and that if the veteran had any service medical 
records in his possession, he should send them to the RO.  
Further, in September 2003, the RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC).  The NPRC responded in October 2003 that the 
documents were not available.  Therefore, the Board finds 
that any further search for the veteran's service medical 
records would be futile.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

After review of the evidence of record, the Board finds that 
reopening the veteran's claims for service connection for 
lumbosacral strain and bilateral pes planus is not warranted 
because the evidence received since the December 1997 final 
RO decision denying his claims for service connection is not 
new and material.

As such, the Board notes that the evidence of record prior to 
the December 1997 RO decision include the veteran's service 
entrance examination and VA examination reports.  The 
veteran's November 1978 Report of Medical Examination shows 
that the veteran had no disabilities upon entrance to the 
service.  Further, the veteran's November 1978 Report of 
Medical History shows that the veteran did not report having 
any disabilities upon entrance to service.  

In October 1996, the veteran underwent VA examinations.  The 
veteran reported being diagnosed with flat feet while in 
service.  He stated that he was allowed to wear sneakers 
intermittently and was issued special boots.  Currently, he 
stated that if he stood for a long period of time, or did a 
lot of physical labor on his feet, his feet would give him 
some discomfort.  Further, he reported that he injured his 
back in 1980 with some gradual onset of discomfort during 
physical training exercise.  He related it to performing long 
marches.  The pain was localized to the lumbar area.  The 
discomfort was intermittent in nature and had continued to 
the present time.  If he did significant labor, he would get 
some discomfort in his back.  The diagnoses were bilateral 
pes planus deformity and chronic intermittent lumbosacral 
strain syndrome.

In September 1996, the RO made a request to the National 
Personnel Records Center (NPRC) to obtain copies of any of 
the veteran's service records.  In October, the RO was 
informed by NPRC that their request had been forwarded to 
Personnel Division of the Commandant of the Marines.  In 
November 1996, the Marine Corp replied that records had been 
forwarded to the National Personnel Records Center.

In a December 1997 RO rating decision, the veteran's claims 
for service connection for lumbosacral strain and bilateral 
pes planus were denied because the disabilities were not 
shown to have been incurred in service.  Notice of the denial 
was issued in December 1997 and the veteran did not appeal 
the decision.  

Evidence received since the December 1997 RO rating decision 
includes the veteran's VA outpatient medical records dated 
from June 1998 to December 2003.  A March 2000 X-ray of the 
left foot shows mild degenerative changes with hallux valgus 
deformity of the first metatarsophalangeal joint.  A March 
2000 VA medical record shows a diagnosis of hallux abducto 
valgus on the left greater than the right.  

The veteran was scheduled for a VA examination in March 2001, 
for which he failed to report.

In September 2003, an attempt was made to obtain the 
veteran's service records form NPRC.  In October 2003, NPRC 
responded that the records were not available. 

A November 2003 VA outpatient treatment record shows that the 
veteran complained of lower back pain since an injury during 
service.  He reported that he would get back spasms after 
strenuous activity.  The diagnosis was chronic low back pain.  
He was also diagnosed with bunions.  A November 2003 medical 
records also shows that the veteran was diagnosed with flat 
foot deformity on the left.  

The veteran was scheduled for a VA examination in May 2004, 
for which he failed to report.

The Board finds that the evidence received since the final 
December 1997 RO rating decision is not new and material.  As 
such, the evidence received shows that the veteran has a 
current lumbar spine disability and that the veteran is 
currently diagnosed with flat feet.  However, the evidence is 
not new, as the evidence received prior to the December 1997 
RO rating decision also showed that the veteran had current 
lumbar spine and flat feet (pes planus) disabilities.  
Therefore, the evidence received after the December 1997 
rating decision is cumulative of evidence previously of 
record.  Further, the evidence received since the December 
1997 RO rating decision fails to show that the veteran 
incurred a lumbar spine or pes planus disability in service, 
which was the reason for the December 1997 denial of service 
connection.  Although in November 2003, the veteran reported 
having back pain since an injury in service, the Court has 
held that as a layman, the veteran does not have the 
necessary medical training or expertise to determine the 
cause of a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).  Therefore, the veteran is 
able to report symptoms, but is not able to make a medical 
determination that his current disability is related to an 
injury in service.  Id.  Therefore, the Board finds that the 
evidence received since the December 1997 RO rating decision 
is not new because it is cumulative and redundant of evidence 
previously of record.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  The Board also finds that the evidence 
is not material because it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

The Board is aware that in cases where records once in the 
hands of the government are lost or destroyed, the Board has 
a heightened obligation to consider the applicability of the 
benefit-of- the-doubt rule, to assist the claimant in 
developing the claim, and to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This does not mean that the legal standard for 
proving a claim for service connection is lower, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Here, the RO has provided the appellant with the opportunity 
to submit any other supporting evidence.  Attempts have been 
made by the RO to locate the veteran's service records.  
Further, the veteran was provided with the opportunity to 
undergo VA examinations in March 2001 and in May 2004, in 
order assess the relationship between disorders claimed to be 
the result of service and his current conditions.  Although 
notified, he failed to report for both examinations.  

In conclusion, there has been no new and material evidence 
submitted for the record to reopen the claims for service 
connection for lumbosacral strain and bilateral pes planus.


ORDER

As new and material evidence has not been received, reopening 
of the claims of service connection for lumbosacral strain 
and bilateral pes planus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


